Case 3:17-cv-00101-RDM Document 388 Filed 12/30/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
: 3:17-CV-101
V. : (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants.
SPECIAL MASTER ORDER #60

NOW, THIS 30th DAY OF DECEMBER, 2019, IT IS HEREBY ORDERED THAT:

1. Plaintiff's request to exceed the five page limit on letter briefs for its letter brief of
December 27, 2019 (Doc. 387) is GRANTED.

2. No later than January 7, 2019, Defendants shall file a response to Plaintiff's
request to disqualify Dr. Xiaoling Lim Ang (Doc. 387).

3. Telephonic oral argument on the request to disqualify Dr. Ang shall be held on

January 9, 2019 at 11:00 a.m. Counsel shall place the call to 570-207-5605.

s/ Thomas |. Vanaskie
THOMAS |. VANASKIE
SPECIAL MASTER
